Case 1:19-cv-00873-AT-RWL Document 71 Filed 04/30/20 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
ADENIKE GRAHAM and KIMBERLY DOC #: —
MCNULTY, on behalf of themselves and all others DATE FILED: _ 4/30/2020 __

 

similarly situated,

Plaintiffs,
-against- 19 Civ. 873 (AT)
NATIONAL BEVERAGE CORPORATION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

In light of the order entered by the Honorable Robert W. Lehrburger adjourning discovery
deadlines in this action by 60 days, ECF No. 66, is it ORDERED that:

(1) By July 14, 2020, Plaintiffs shall file any motion for class certification, and shall serve any
expert reports Plaintiffs intend to use in support of class certification. Expert discovery of any
experts offered in support of such a motion shall be completed no later than August 11, 2020.

(2) By September 8, 2020, Defendant shall file any opposition to class certification, and shall
serve any expert reports intended to be used in connection with that opposition. Expert
discovery of any experts offered in support of the opposition shall be completed no later than
October 6, 2020.

(3) By October 13, 2020, Plaintiffs shall file any reply in support of class certification, and serve
any rebuttal expert reports intended to be used in connection with that reply.

(4) Pursuant to the authority of Federal Rule of Civil Procedure 16(c)(2) and Rule II(C) of this
Court’s Individual Practices in Civil Cases, any motion for summary judgment shall be

deemed untimely unless a request for a pre-motion conference is made in writing by June 30,
2020.

(5) The case management conference scheduled for May 11, 2020, is ADJOURNED to July 16,
2020, at 12:00 p.m. By July 9, 2020, the parties shall file a joint status report.

SO ORDERED.

Dated: April 30, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
